 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   VICTOR AGUIRRE                                    Case № 2:20-cv-10507-ODW (GJSx)
12                        Plaintiff,
13          v.                                         ORDER DENYING MOTION FOR
                                                       DEFAULT JUDGMENT [17]
14   EASTERN PM LLC; and DOES 1–10,
15                        Defendants.
16
17                                     I.    INTRODUCTION
18          Plaintiff Victor Aguirre moves for entry of default judgment against Defendant
19   Eastern PM, LLC. (Mot. Default J. (“Motion” or “Mot.”), ECF No. 17-1.) For the
20   reasons discussed below, the Motion is DENIED.1
21                                     II.    BACKGROUND
22          Aguirre is a California resident who requires the use of a wheelchair at all times
23   when traveling in public. (Compl. ¶ 4, ECF No. 1.) He alleges that Defendant is the
24   real property owner, business operator, lessor and/or lessee of a convenience store and
25   market (the “Business”). (Id. ¶ 5.) Aguirre further alleges that when he attempted to
26   enter the Business on two separate occasions in July and August of 2020, he
27
     1
28    After carefully considering the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
 1   “encountered a number of barriers that interfered with his ability to use and enjoy the
 2   goods, services, privileges, and accommodations offered at the Business.”           (Id.
 3   ¶¶ 9–10.)   Specifically, Aguirre alleges that the Business lacked: (1) use of the
 4   International Symbol of Accessibility logo to indicate an accessible parking space,
 5   (2) required parking signs that say “Van Accessible” or “Minimum Fine $250,” and
 6   (3) access aisles with level surface slopes. (Id. ¶ 10.) Aguirre asserts that these
 7   barriers previously denied him access to the Business and currently deter him from
 8   returning until they are removed. (Id. ¶ 11.)
 9         Aguirre filed this action on November 17, 2020, asserting claims under Title III
10   of the Americans with Disabilities Act (“ADA”) and California state law.            On
11   December 8, 2020, the Court declined to exercise supplemental jurisdiction over
12   Aguirre’s construction-related accessibility state law claims and dismissed them
13   without prejudice.    (Order Declining Suppl. Jurisdiction, ECF No. 13.)        Aguirre
14   served Defendant with the Summons and Complaint on January 29, 2021. (Proof of
15   Service, ECF No. 14.)     Defendant failed to answer or otherwise respond to the
16   Complaint, and Aguirre requested an entry of default on February 26, 2021. (Req. for
17   Entry of Default, ECF No. 15.) The Clerk entered default on March 1, 2021. (Entry
18   of Default, ECF No. 16.) Now, Aguirre moves for default judgment. (Mot.)
19                            III.      LEGAL STANDARD
20          Plaintiffs seeking default judgment must meet certain procedural requirements,
21   as set forth in Federal Rule of Civil Procedure (“Rule”) 55 and Central District of
22   California Local Rule (“Local Rule”) 55–1.        See Fed. R. Civ. P. 55; C.D. Cal.
23   L.R. 55–1; Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1006 (C.D. Cal. 2014).
24   Once the procedural requirements are satisfied, “[t]he district court’s decision whether
25   to enter a default judgment is a discretionary one.” See Aldabe v. Aldabe, 616 F.2d
26   1089, 1092 (9th Cir. 1980).
27         Generally, a defendant’s liability is conclusively established upon entry of
28   default by the Clerk, and well-pleaded factual allegations in the complaint are




                                                2
 1   accepted as true, except those pertaining to the amount of damages. See TeleVideo
 2   Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987) (per curiam) (citing
 3   Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977)). Still, “[a] defendant’s
 4   default does not automatically entitle the plaintiff to a court-ordered judgment.”
 5   PepsiCo, Inc., v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal. 2002).
 6   Rather, the court considers several factors in exercising its discretion, including:
 7   (1) the possibility of prejudice to the plaintiff; (2) the merits of the plaintiff’s
 8   substantive claim; (3) the sufficiency of the complaint; (4) the sum of money at stake;
 9   (5) the possibility of a dispute concerning material facts; (6) whether the defendant’s
10   default was due to excusable neglect; and (7) the strong policy favoring decision on
11   the merits. Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th. Cir. 1986).
12                                IV.       DISCUSSION
13         The second and third Eitel factors are dispositive here, so the Court begins with
14   them. These two factors address the merits of the claims and the sufficiency of the
15   complaint. See Philip Morris USA, Inc. v. Castworld Prods., Inc., 219 F.R.D. 494,
16   498 (C.D. Cal. 2003); see also Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir.
17   1978) (“[F]acts which are not established by the pleadings . . . are not binding and
18   cannot support the judgment.”). Although well-pleaded allegations in the complaint
19   are deemed admitted by a defendant’s failure to respond, “necessary facts not
20   contained in the pleadings, and claims which are legally insufficient, are not
21   established by default.” Cripps v. Life Ins. Co. of N. Am., 980 F.2d 1261, 1267
22   (9th Cir. 1992) (citing Danning, 572 F.2d at 1388).
23         Aguirre seeks relief under the ADA. (See Compl. ¶¶ 15–27.) To prevail on this
24   claim, Aguirre must show, among other things, that “the existing facility at the
25   defendant’s place of business or property presents an architectural barrier prohibited
26   under the ADA.” Vogel, 992 F. Supp. 2d at 1007–08 (brackets omitted) (quoting Parr v.
27   L&L Drive-Inn Rest., 96 F. Supp. 2d 1065, 1085 (D. Haw. 2000)).         “Architectural
28   barriers” are defined by reference to the ADA Accessibility Guidelines (the




                                                3
 1   “ADAAG”). See Chapman v. Pier 1 Imps. (U.S.), Inc., 631 F.3d 939, 945 (9th Cir.
 2   2011). Relevantly, a public accommodation need only provide accessible parking
 3   “[w]here parking spaces are provided.”          See 2010 ADAAG § 208.1 (emphasis
 4   added); see also id. § 208 (setting forth accessibility requirements for parking spaces).
 5         Here, Aguirre fails to establish the existence of architectural barriers at
 6   Defendant’s property. Aguirre alleges a list of violations related to parking spaces
 7   without first establishing that Defendant provides parking to the public. (Compl.
 8   ¶¶ 18–26.) Without alleging that Defendant provides public parking, Aguirre fails to
 9   establish that Defendant failed to comply with the parking requirements of the
10   ADAAG.       See Grigsby v. Tecomate Corp., No. 2:19-CV-08735-ODW (KSx),
11   2021 WL 134583, at *3 (C.D. Cal. Jan. 14, 2021) (finding the plaintiff failed to
12   establish an architectural barrier as he did not demonstrate the defendant provided
13   parking to its customers).
14         Furthermore, many of Aguirre’s allegations are devoid of factual support. In
15   fact, much of Aguirre’s Complaint is just a recitation of various ADAAG violations
16   coupled with conclusory allegations that provisions have been violated. For instance,
17   Aguirre recites the ADAAG guideline that one in every eight accessible spaces must
18   have an access aisle at least 96 inches wide, but he fails to allege any facts to show
19   that this provision has been violated by Defendant.         (See Compl. ¶ 18 (reciting
20   1991 ADA Standards § 4.1.2(5)(b)).)       Similarly, Aguirre alleges that Defendant’s
21   access aisles were not level, but he fails to indicate what degree of slope is present at
22   Defendant’s property. (See id. ¶ 25.)
23         In short, even accepting the well-pleaded factual allegations in the Complaint as
24   true, Aguirre fails to state a claim under the ADA. See Cripps, 980 F.2d at 1267.
25   Because the second and third Eitel factors demonstrate default judgment is improper,
26   the Court need not assess the remaining factors. See Brooke v. Sunstone Von Karman,
27   LLC, No. 8:19-CV-00635-JLS (ADSx), 2020 WL 6153107, at *3 (C.D. Cal. Aug. 25,
28




                                                 4
 1   2020). However, leave to amend is appropriate because Aguirre’s failure to state a
 2   claim is based on insufficient allegations which could theoretically be cured. See id.
 3                                    V.    CONCLUSION
 4         In summary, Aguirre’s Motion for Default Judgment and accompanying request
 5   for attorneys’ fees are DENIED. (ECF No. 17.) The default previously entered
 6   against Defendant Eastern PM, LLC is hereby SET ASIDE. (ECF No. 16.) If
 7   Aguirre chooses to rectify the deficiencies identified herein, any amended complaint
 8   must be filed and served within twenty-one (21) days of the date of this Order.
 9   Failure to timely amend will result in dismissal of this action.
10
11         IT IS SO ORDERED.
12
13         June 8, 2021
14
15                                 ____________________________________
16                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                                 5
